     Case 8:21-cv-00311-CJC-KES Document 24 Filed 03/29/21 Page 1 of 3 Page ID #:226




 1

 2
                                                                               3/29/2021
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    GALAXY OIL COMPANY,                         ) Case No.: SACV 21-00311-CJC(KESx)
                                                  )
12                                                )
                   Plaintiff,                     )
13                                                )
            v.                                    )
14                                                ) PRELIMINARY INJUNCTION
                                                  )
15    ROBERT AMEETI,                              )
                                                  )
16                                                )
                   Defendant.                     )
17                                                )
                                                  )
18                                                )
                                                  )
19                                                )
                                                  )
20

21
            This matter came before the Court upon Plaintiff’s application for a Temporary
22
      Restraining Order and the Order to Show Cause Why a Preliminary Injunction Should
23
      Not Be Granted. On March 29, 2021, the Court issued an Order granting a preliminary
24
      injunction to temporarily stay the execution of Petitioners’ removal orders.
25

26
      //
27
      //
28


                                                  -1-
     Case 8:21-cv-00311-CJC-KES Document 24 Filed 03/29/21 Page 2 of 3 Page ID #:227




 1           IT IS HEREBY ORDERED that Defendant shall transfer ownership of the
 2    domain name registration for www.galaxyoil.com to Plaintiff. In the event that
 3    Defendant does not transfer ownership of the domain name registration for
 4    www.galaxyoil.com to Plaintiff within 24 hours of this Order, Plaintiff is authorized to
 5    present this Court’s order to GoDaddy and Domains by Proxy with instructions to
 6    transfer the ownership of the domain name registration for www.galaxyoil.com to
 7    Plaintiff.
 8

 9           IT IS FURTHER ORDERED that Defendant shall disclose the identity of
10    Galaxy Oil’s email hosting service and provide the administrator login
11    information, the administrator login information for Galaxy Oil’s router located at
12    its headquarters, and the administrator login information for Galaxy Oil’s security
13    system located at its headquarters.
14

15           IT IS FURTHER ORDERED that Defendant shall cooperate with Galaxy
16    Oil to transfer ownership of the domain name and transition the email hosting
17    services, router, and security system to Galaxy Oil. The services covered by this
18    injunction include emails ending in @galaxyoil.com, @best4less76.com,
19    @caiopoulaw.com, and any other services or accounts which were serviced by
20    Defendant under the parties’ now terminated relationship.
21

22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                                  -2-
     Case 8:21-cv-00311-CJC-KES Document 24 Filed 03/29/21 Page 3 of 3 Page ID #:228




 1          IT IS FURTHER ORDERED that Defendant shall return all of Galaxy
 2    Oil’s electronically-stored information in his possession and shall not access any of
 3    Galaxy Oil’s computer systems in the future, including the domain name
 4    registration, Galaxy Oil’s email system, Galaxy Oil’s router, and Galaxy Oil’s
 5    security system.
 6

 7

 8       DATED: March 29, 2021
 9

10
                                                 HON. CORMAC J. CARNEY
11

12                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -3-
